Citation Nr: 1144976	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a permanent and total rating for pension purposes.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

When this case was before the Board in December 2009, it was remanded for further development.  The case has now been returned to the Board for further appellate action.  


REMAND

Unfortunately, the case must be remanded once again for further development. 

The Board's remand in December 2009 specifically requested that the originating agency ensure that each ratable disability diagnosed in the July 2009 VA examination report, including irritable bowel syndrome, right wrist strain with mild degenerative changes, cervical spine with degenerative changes, thoracic spine with moderate dorsal kyphosis and mild chronic compressions, and lumbar spine with degenerative changes, as well as any mental disability diagnosed on remand, be evaluated separately and assigned a percentage rating according to VA's Schedule for Rating Disabilities.  The remand also requested that the originating agency afford the Veteran a VA mental health examination.

The VA mental health examination was performed, but the originating agency did not separately evaluate the other disabilities listed above, nor did it assign a percentage rating according to the rating schedule as requested.  Thus, the Board finds the originating agency did not substantially comply with the requirements of the Board's remand, and another remand is required at this point.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake any development it determines to be warranted.

2.  Then, the RO or the AMC should readjudicate the issue on appeal.  In doing so, it should ensure that each ratable disability diagnosed on VA examinations is evaluated separately and assigned a percentage rating according to VA's Schedule for Rating Disabilities.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


